                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

ERIC LASSAIR, PATRICIA LASSAIR                           CIVIL ACTION NO. 2:19-cv-11377
AND TELEJACKS & THINGS, INC.
                                                         JUDGE JANE TRICHE MILAZZO
v.
                                                         MAGISTRATE JUDGE
CITY OF NEW ORLEANS AND                                  JANIS VAN MEERVELD
ARS ALEUT REMEDIATION, LLC

                          CORPORATE DISCLOSURE STATEMENT

          Defendant, ARS Aleut Remediation, LLC (“AAR”), a non-governmental corporate party,

 submits this Corporate Disclosure Statement pursuant to Rule 7.1 of the Federal Rule of Civil

 Procedure.

          Pursuant to Rule 7.1, AAR states that its sole member is ARS International, LLC and no

 publically traded corporation owns more than 10% of AAR’s stock.

                                              Respectfully submitted,

                                              s/ Thomas A. Casey, Jr.
                                              THOMAS A. CASEY, JR. (Bar No. 1291)
                                              STANLEY A. MILAN (Bar No. 9698)
                                              Jones Walker L.L.P.
                                              201 St. Charles Avenue
                                              New Orleans, LA 70170
                                              Telephone: 504-582-8000
                                              Facsimile: 504-582-8011
                                              tcaseyjr@joneswalker.com
                                              smilan@joneswalker.com

                                              RYAN E. JOHNSON (Bar No. 26352)
                                              Jones Walker L.L.P.
                                              8555 United Plaza Blvd., 5th floor
                                              Baton Rouge, LA 70809
                                              Telephone: 225-248-2000
                                              Facsimile: 225-248-3080

                                              Attorneys for Defendant, ARS Aleut Remediation,
                                              LLC



 {N3846163.1}
                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 3rd day of July, 2019, a true and correct copy of

  the above and foregoing was filed electronically with the Clerk of Court using the

  CM/ECF system. Notice of this filing will be sent to all counsel of record participating in

  CM/ECF by operation of the court’s electronic filing system.


                                                   s/ Thomas A. Casey, Jr.




{N3846163.1}                                   2
